Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
          The request filed on 3/25/21 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.
         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armand (2653148), in view of either Bagshaw (2004/0094363) or Margolin (2,385,824), Dennis (958,732) and Soltz (4,569,419).  
   Armand shows;
1. A horizontally extendable ladder comprising: at least two ladder frames that includes at three rails having two outer rails (1,2) and a middle rail (3) set between the two outer rails, and
    a plurality of rungs (4, 5) disposed between the two adjacent rails; 
    wherein the rungs are equally spaced and arranged horizontally between the two adjacent rails from top to bottom; thereby the ladder frame is formed by the two 
    wherein the two adjacent rails are able to be moved close to each other and held together so as to reduce width and area of the ladder frame when the rung of the ladder frame is in the first collapsed state; wherein the rung of the ladder frame is rotated and extended between the two adjacent rails by the first pivot shafts on the two ends thereof to form an extended state when the two adjacent rails in the first collapsed state are extended horizontally;
    wherein the two ladder frames are able to be extended synchronously to form the horizontally extendable ladder in an extended state with extended width and area of the two ladder frame; or only one of the ladder frames is opened selectively and fully to form the horizontally extendable ladder in an extended state with width and area of the single ladder frame.
        Armand fails to show an added middle rail with rungs between the middle rails, the rungs being pivotally connected at their middle, and the rung is an inclined rung having a reverse U-shaped section.

         Margolin in Fig. 1 teaches a ladder having at least two (multiple) middle rails to allow for an extended width ladder which allow for at least three laterally spaced users to use the ladder simultaneously.   
        Dennis shows a ladder wherein a second pivot shaft (e.g. at 9) is disposed on a middle part of a rung (e.g. a, a’) of a ladder frame so that the rung is able to be rotated and retracted between the two adjacent rails (A) by first pivot shafts (at e5) and the second pivot shaft, and further folded into a second collapsed state.
         Soltz shows a ladder rung (5, Fig.4) of the ladder frame is an inclined rung having a reverse U-shaped section and composed of a shorter front support, a longer rear support and a ramp that is tilted down, arranged between a top of the front support and a top of the rear support, and used as a stepped surface; the ramp is tilted and a forward tilt angle is formed between the ramp of the rung and the ground when the rails of the ladder frame are vertically set on the ground; the ramp of the rung is parallel to the ground when the rails of the ladder frame are inclined and placed on the ground so that users can step on the rung conveniently.
        All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using 
5.    The device as claimed in claim 1, wherein the rungs of the two adjacent ladder frames are arranged linearly along the same horizontal line or in parallel.
       Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armand (2653148) in view of either Bagshaw (2004/0094363) or Margolin (2,385,824), Dennis (958,732) and Soltz (4,569,419), as applied to claim 1 above, and further in view of Eriksson (5,339,920). 
      Ericksson shows a ladder wherein the rail and the rung are produced by aluminum extrusion.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the ladder of Armand of extruded aluminum, as taught by Ericksson, since it would have provided the predictable results of allowing for a strong lightweight ladder.
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634